PHILIPS, District Judge
(after stating the facts). In the first count of the petition the plaintiff seeks to recover of the defendant administrator the rentals which accrued and were unpaid at the death of the lessor. In the absence of any statutory provision to the contrary, it is elementary that the rents which accrued during the lifetime of the owner of the leased premises are personal property, and go to his personal representative as assets of the estate, and that, in the absence of any contrary statutory provision or testamentary direction, the rents of real estate which accrue after the death of the owner go to his heirs or devisees, and are not assets in the hands of his personal representative. It is equally elementary law, universally recognized in most of the states of the Union, that the rentals which had accrued at the time of the lessor’s decease were choses in action of the testator’s estate, and as such they passed on his death absolutely to his executor, and not to the heirs at law or to the legatee or beneficiary under the will. Scruggs v. Scruggs (C. C.) 105 Fed. 28, loc. cit. This is the law of the state of Ohio. “If rent has accrued [at the death of the lessor] it goes to the administrator or executor as personal estate.” Crawford v. Chapman, 17 Ohio, 449.
The petition discloses the fact that letters testamentary were duly granted by the probate court of Hamilton county, Ohio, the domicile of the testator, on his estate. The cause of action, therefore, for the recovery of rentals due and unpaid at the time of the lessor’s death, became, on the qualification of the executor, vested by operation of law.in the executor, to the exclusion of the heir or legatee. This rule of law was evidently recognized by the pleader in drawing the petition, as he seeks to confer on die plaintiff a right of action by averring that on the 15th day of December, 1893, “the said savings bank assigned and transferred all of said overdue rents to this plaintiff upon account of the bequest made to her by said will as residuary legatee.” There is no question but that at common law the administrator or executor may assign, sell, and transfer the choses in action of the estate held by him. Woerner’s American Law of Administrators, § 331. But this common-law right in many of the American states' has been taken away by statute, as in the state of Ohio. In Jelke v. Goldsmith, 52 Ohio St. 499, 40 N.,E. 167, 49 Am. St. Rep. 730, the court said:
“The common law is in force in this state, except as modified by statute. At common law an executor or administrator has full power to sell and dispose of the estate without an order of court, when the sale is in good faith and for the purposes of the estate. * * * Under our statute an executor or administrator may sell the personal properly of the estate at public sale without an order of court. Section 6076, Key. St. By section 6074, the power of an executor or administrator to sell promissory notes, *474claims, demands, rights of' action, etc., belonging to the decedent at his death, is taken away, except as to sale of desperate claims, and bonds and stocks necessary to be sold to pay debts, as provided in sections 6077, 6080, Rev. St.”
As the petition does not bring the alleged transfer of the claim ‘for rentals within either of the exceptions, the act of the executor in transferring sua sponte this claim to the plaintiff was unauthorized and conferred no right of action on her. The petition disclosing the fact that there were debts owing by the estate, the executor held this asset in trust for the payment of such debts; and not until final settlement and an order of distribution by the court of probate pursuant to the testator’s will did the executor have the authority to transfer this claim to the plaintiff as residuary legatee. It follows that the demurrer to this count of the petition must be sustained.
Second Count. This count is predicated of the rentals which accrued after the death of the lessor, and presents a more interesting question of law and procedure. The lex loci rei sits governs chattel interests in land and real estate property. Tiedeman’s Real Property, § 873. As the demised premises are located in the state of Ohio, the domicile of the lessor and lessee at the time of the execution of the lease and at the.time of their death, the contract of lease was essentially an Ohio contract, and the right of the plaintiff to maintain this action is determinable by the law of that state. Story, Conflict of Laws, § 424. “Nothing is better settled than that the law of the state where the real and immovable property is situated exclusively governs in respect to the rights of the parties and the modes of transfer and distribution.” Smith v. Smith, 174 Ill. 52, 50 N. E. 1083, 43 L. R. A. 403. At common law an estate for years in lands is personal property, and on the death of the tenant goes to his administrator or executor. Washburn on Real Property, § 17. This is likewise true of terms for a longer period than the tenant’s life. Id. §§ 60-310. But this rule of the common law was changed by the act of the Legislature of Ohio, adopted in 1839 (Swan’s St. 1841, p. 289, § 1), which declared that:
“Permanent leasehold estates, renewable forever, shall be subject to the same law of descents and distributions as estates in fee are or may be subject to.”
Therefore the estate of the lessee, Dawson, on his death,. descended to his heirs at law as real estate. Worthington v. Hewes, 19 Ohio St. 66; Northern Bank of Kentucky v. Roosa, 13 Ohio, 335; Taylor v. De Bus, 31 Ohio St. 468. As the lease in question contains an express covenant' on the part of the lessee to pay the specified rentals during the period of the term, the death of the lessee did not have the effect to convert the term into a life estate; and the lessor could pursue the estate of the deceased lessee for recovery of the accruing rentals so long as there could be found assets of the estate subject thereto. Northern Bank of Kentucky v. Roosa, supra. The question, then arises: can the plaintiff, as devisee under the will of the lessor, maintain this action? It is well settled that at common law the assignee of the covenantee cannot *475maintain the action of covenant, for the reason that privity of contract does not exist, and privity of estate alone is not sufficient to sustain the action. To remedy this, rule of the common law in England, Parliament enacted St. 32 Henry VIII, c. 10. In Crawford v. Chapman, 17 Ohio, 449, it was held that:
“The grantee of the reversioner cannot maintain the action of covenant in his own name against a lessee upon an express covenant in the lease for the payment of rent”
This for the reason, above stated, that the common-law rule forbade it, and the statute of 32 Henry VIII had not been adopted in the state of Ohio. But in Masury v. Southworth, 9 Ohio St. 340, the court held that: <
“An assignee of a reversion, having also assigned to him by the terms of his contract of conveyance the benefit of the covenants in a lease, may bring an action in his own name for a breach of such covenants, as the party beneficially interested, under the Code of Civil Procedure, which in this respect supplies St. 32 Henry VIII, c. 34.”
The court observed in this case that:
“It has been decided by this court that St. 32 Hen. VIII, c. 34, is not in force in this state, and that an assignee of the reversion cannot maintain an action upon the covenants in the lease. But if the covenant be assignable in equity, so that an action might have been maintained in the name of the assignor, or relief obtained by suit in equity, our Code of Civil Procedure operates upon the remedy even more extensively than St. 32 Hen. VIII, c. 34. For whether the covenant be collateral, or inhere in the land, if it be assigned, the assignee not only may, but, as the party beneficially interested, must, sue in his own name. For example, if there be a contract by a lessee to build a house or a wall upon the land at any time, and whether to be used by the lessee or not, the lessor, in selling the reversion, may also assign the benefit of such a contract, and the action of the assignee for a breach would, under the Code, be in his own name.”
The covenant to pay rent in this case is one that adheres to and runs with the land. Some confusion, it is to be conceded, arises touching this question by reason of a recurrence to the ruling in Crawford v. Chapman, supra, in the later cases of Sutliff v. Atwood, 15 Ohio St. 192, and in the case of Taylor v. De Bus, 31 Ohio St. 473. But it is quite evident to my mind that the statement made in the later cases was rather arguendo, in discussing the common-law rule, without any purpose whatever, in the mind of the writer of the opinion, to disregard, much less to overrule, the express ruling in Masury v. Southworth, supra.
The plaintiff, as devisee and legatee under the will, is an assignee within the meaning of the law. “A will,” says Tiedeman, § 872, “is an instrument of conveyance by which the testator undertakes to direct the disposition of his property after his death.” Such disposition of real estate, known as a “devise” at common law, is “considered not so much in the nature of a testament as a conveyance by- way of appointment of particular lands to a particular devisee.” 13 Am. & Eng. Enc. Law, p. 9, § 1. The plaintiff’s legal status, as respects this action, is as much that of an assignee as if the lessor in his lifetime had assigned to her the reversionary interest in the land by deed of conveyance. An assign, or assignee, *476“comprehends all those who take immediately- or remotely from or under an assignor, whether by conveyance, devise, descent, or act of the. law.” Anderson’s Law Diet.; Brown v. Crookston Agr. Ass’n, 34 Minn. 547, 26 N. W. 907; Baily v. De Crispigny, L. R. 4 Q. B. 186. It results that the demurrer to the second count must be overruled.
Third Count. This count is for recovery of the amount of taxes alleged to have been assessed against the land for the years 1899 and 1900, which were suffered to become delinquent and remain unpaid. The petition alleges that the premises were sold under proceedings by the tax collector for the collection of said taxes, and that one Wilsie bought the same in at said sale for the amount of the taxes and penalties, amounting to the sum of $483.58. The petition then sets out certain judicial proceedings had in the superior court of Cincinnati, Hamilton county, Ohio, wherein she was complainant and said W. W. Thomas and said Wilsie and others were defendants; the purpose of which seems to have been to have determined the validity or invalidity of said tax sale, and the existence or nonexistence of any lien against said land on account of said tax sale, in which proceeding it was adjudged that said tax sale was irregular and voidable; but the court declared in favor of said Wilsie a lien on the premises for the amount paid by him at said tax sale, and directed the enforcement thereof within a specified time, unless the plaintiff therein should pay the amount so found to be equitably due to said Wilsie. It does not appear from the petition that the plaintiff paid said amount in conformity to said judgment. In respect of this proceeding and the judgment therein, it is sufficient to say that they were clearly res inter alios acta, to which the defendant herein or any legal representative of the estate of William Dawson was not a party, and therefore said judgment is inadmissible for any binding purpose in this litigation. Outside, of the allegation respecting said judgment, the cause of action in this count is distinctively for a breach of the alleged covenant on the part of the lessee, William Dawson, to keep the taxes paid during the term. As the plaintiff acquired by purchase the interest of said Thomas in said term, she cannot maintain the action for breach of covenant committed by her assignor; and her right of action depends alone upon her attitude as devisee and legatee under the will of the lessor, conveying to her the reversionary interest in the land. As the covenant to pay these taxes was not collateral, but adhered to the enjoyment of the freehold estate granted by the demise, the case comes clearly within the principle of the ruling in Masury v. So.uthworth, supra, and is controlled thereby. And as the covenant to pay the taxes is not one of indemnity, the cause of action to recover the same accrued to the covenantee or his assigns upon the breach of the covenant caused by the failure to pay the taxes, without more. Ham v. Hill, 29 Mo. 275; Rowsey v. Lynch, 61 Mo. 560; Fontaine v. Lumber Co., 109 Mo. 59, 18 S. W. 1147, 32 Am. St. Rep. 648; Wicker v. Hoppock, 6 Wall. 94, 18 L. Ed. 752; Wilson v. Stilwell, 9 Ohio St. 467, 75 Am. Dec. 477; Martin v. Bolenbaugh, 42 Ohio St. 508.
*477In respect of the contention of defendant’s counsel that the covenants in the deed of lease do not contain the words “assign” or “assigns,” so as to make it obligatory upon the heirs or administrator of the covenantor, it is sufficient to say that this objection is also answered by the discussion and ruling of the Ohio court in Masury v. Southworth, supra.
The demurrer to the third count is overruled.